Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 2/28/2022, in which claims 42, 49-50, 57-58, 60-61 are amended, claims 46-48, 51-54, 56, 59, 62-64 are canceled, and claims 65-76 are added. Claims 42, 49-50, 57-58, 60-61, 65-76 are currently pending.
Allowable Subject Matter
Claims 66, 69-70, 73, and 75-76 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Response to Arguments
Applicant’s arguments with respect to claims 42, 49-50, 57-58, 60-61, 65-76 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42, 60-61, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Pelegrino et al - "Creating and Designing customized and dynamic game interfaces using smartphones and touchscreen" (thereafter "Pelegrino") with publication date 2014, in view of Caldwell - "You cannot fast travel" (thereafter "Caldwell") with publication date 05/31/2017.
As to claim 42, Pelegrino discloses a method comprising: at a device including a display, a non-transitory memory and one or more processors coupled with the display and the non-transitory memory: obtaining a request to display a user interface including a plurality of configuration control affordances that correspond to a set of selectable attribute values for an objective-effectuator; [When a user begins a game (user interface), a controller (plurality of configuration control affordances) may be displayed (obtaining a request) [See Pg 6, ¶-2]. The controls allow for manipulating a character and their actions ("set of selectable attribute values for an objective-effectuator") [See Pg 5, ¶-3]]
obtaining a rule from an entity that created the objective-effectuator, wherein the rule restricts configuration of the objective-effectuator in an environment; [Rules are obtained such that a button cannot overwrite another button, buttons can be increased in size, changed in position, or new buttons may be created [See Pg 4, ¶-4]]
obtaining information regarding other objective-effectuators that are in the environment; [An enemy (other objective-effectuators) may be determined to be in the environment [See Pg 6, ¶-1 and Abstract]]
determining, based on the rule and the other objective-effectuators that are in the environment, that a subset of the set of selectable attribute values remain selectable … and modifying the user interface such that a subset of the plurality of configuration control affordances corresponding to the subset of the set of selectable attribute values remain selectable and [When an enemy is determined to be approaching, the displayed controls are modified ("subset of the plurality of configuration control affordances corresponding to the subset of the set of selectable attribute values remain selectable") [See Pg 6, ¶-1 and Abstract]]
 a remainder of the plurality of configuration control affordances corresponding to the remainder of the set of selectable attribute values become unselectable in order to restrict configuration of the objective-effectuator in the environment in accordance with the rule [The game may request control buttons to be removed (unselectable) from display [See Pg 6, ¶-1]].
However, Pelegrino does not teach "… while a reminder of the set of selectable attribute values are no longer selectable…"
On the other hand, Caldwell does teach "… while a reminder of the set of selectable attribute values are no longer selectable…"
Caldwell discloses that when enemies are nearby, the character may not fast travel [See Pg 4, ¶-1]. It would have been obvious to remove a fast travel control button when enemies are nearby based on the combined teachings of Pelegrino and Caldwell.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls to incorporate the teachings of Caldwell's enemy disabled fast travel.
Motivation to do so would be to create an ideal layout and adapt the controller to the game challenges, as taught by Pelegrino [See Pg 6, ¶-1].
As to claim 60, Pelegrino discloses a device comprising: one or more processors; a non-transitory memory; one or more displays; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: obtain a request to display a user interface including a plurality of configuration control affordances that correspond to a set of selectable attribute values for an objective- effectuator; [When a user begins a game (user interface), a controller (plurality of configuration control affordances) may be displayed (obtaining a request) [See Pg 6, ¶-2]. The controls allow for manipulating a character and their actions ("set of selectable attribute values for an objective-effectuator") [See Pg 5, ¶-3]]
obtain a rule from an entity that created the objective-effectuator, wherein the rule restricts configuration of the objective-effectuator in an environment; [Rules are obtained such that a button cannot overwrite another button, buttons can be increased in size, changed in position, or new buttons may be created [See Pg 4, ¶-4]]
obtain information regarding other objective-effectuators that are in the environment; [An enemy (other objective-effectuators) may be determined to be in the environment [See Pg 6, ¶-1 and Abstract]]
determine, based on the rule and the other objective-effectuators that are in the environment, that a subset of the set of selectable attribute values remain selectable … and modify the user interface such that a subset of the plurality of configuration control affordances corresponding to the subset of the set of selectable attribute values remain selectable and [When an enemy is determined to be approaching, the displayed controls are modified ("subset of the plurality of configuration control affordances corresponding to the subset of the set of selectable attribute values remain selectable") [See Pg 6, ¶-1 and Abstract]]
 a remainder of the plurality of configuration control affordances corresponding to the remainder of the set of selectable attribute values become unselectable in order to restrict configuration of the objective-effectuator in the environment in accordance with the rule [The game may request control buttons to be removed (unselectable) from display [See Pg 6, ¶-1]].
However, Pelegrino does not teach "… while a reminder of the set of selectable attribute values are no longer selectable…"
On the other hand, Caldwell does teach "… while a reminder of the set of selectable attribute values are no longer selectable…"
Caldwell discloses that when enemies are nearby, the character may not fast travel [See Pg 4, ¶-1]. It would have been obvious to remove a fast travel control button when enemies are nearby based on the combined teachings of Pelegrino and Caldwell.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls to incorporate the teachings of Caldwell's enemy disabled fast travel.
Motivation to do so would be to create an ideal layout and adapt the controller to the game challenges, as taught by Pelegrino [See Pg 6, ¶-1].
As to claim 61, Pelegrino discloses a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with a display, cause the device to: obtain a request to display a user interface including a plurality of configuration control affordances that correspond to a set of selectable attribute values for an objective- effectuator; [When a user begins a game (user interface), a controller (plurality of configuration control affordances) may be displayed (obtaining a request) [See Pg 6, ¶-2]. The controls allow for manipulating a character and their actions ("set of selectable attribute values for an objective-effectuator") [See Pg 5, ¶-3]]
obtain a rule from an entity that created the objective-effectuator, wherein the rule restricts configuration of the objective-effectuator in an environment; [Rules are obtained such that a button cannot overwrite another button, buttons can be increased in size, changed in position, or new buttons may be created [See Pg 4, ¶-4]]
obtain information regarding other objective-effectuators that are in the environment; [An enemy (other objective-effectuators) may be determined to be in the environment [See Pg 6, ¶-1 and Abstract]]
determine, based on the rule and the other objective-effectuators that are in the environment, that a subset of the set of selectable attribute values remain selectable … and modify the user interface such that a subset of the plurality of configuration control affordances corresponding to the subset of the set of selectable attribute values remain selectable and [When an enemy is determined to be approaching, the displayed controls are modified ("subset of the plurality of configuration control affordances corresponding to the subset of the set of selectable attribute values remain selectable") [See Pg 6, ¶-1 and Abstract]]
 a remainder of the plurality of configuration control affordances corresponding to the remainder of the set of selectable attribute values become unselectable in order to restrict configuration of the objective-effectuator in the environment in accordance with the rule [The game may request control buttons to be removed (unselectable) from display [See Pg 6, ¶-1]].
However, Pelegrino does not teach "… while a reminder of the set of selectable attribute values are no longer selectable…"
On the other hand, Caldwell does teach "… while a reminder of the set of selectable attribute values are no longer selectable…"
Caldwell discloses that when enemies are nearby, the character may not fast travel [See Pg 4, ¶-1]. It would have been obvious to remove a fast travel control button when enemies are nearby based on the combined teachings of Pelegrino and Caldwell.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls to incorporate the teachings of Caldwell's enemy disabled fast travel.
Motivation to do so would be to create an ideal layout and adapt the controller to the game challenges, as taught by Pelegrino [See Pg 6, ¶-1].
As to claim 67, Pelegrino, and Caldwell disclose the method of claim 42, wherein obtaining the information regarding the other objective-effectuators that are in the environment comprises obtaining information regarding the environment [Pelegrino, When an enemy is determined to be approaching ("obtaining information regarding the environment"), the displayed controls are modified [See Pg 6, ¶-1 and Abstract]].
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Pelegrino et al - "Creating and Designing customized and dynamic game interfaces using smartphones and touchscreen" (thereafter "Pelegrino") with publication date 2014, in view of Caldwell - "You cannot fast travel" (thereafter "Caldwell") with publication date 05/31/2017, in view of Baszucki (US 10699462 B1).
[Examiner's note: The limitation "including one or more of…" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "geometry, materials" teaches the entire limitation]
As to claim 49, Pelegrino, and Caldwell do not disclose “wherein the set of selectable attribute values comprises physical attributes including one or more of textures, geometry, materials, musicals or physics.”
On the other hand, Baszucki does teach “wherein obtaining the set of selectable attribute values comprises: obtaining physical attributes including one or more of … geometry, materials, …”
Baszucki disclose that a plurality of morphing settings (set of selectable attribute values) for morphing a character (objective-effectuator) are displayed in Fig 2 [See Col 9, Ln 24-50]. Body parts (geometry) may be modified using the morph settings 210, e.g. torso, arms, and hands [See Col 10, Ln 26-55]. Accessories (materials) may be added to an avatar, e.g. mask, shirt, shoes, hat, and weapon [See Col 10, Ln 26-30].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Baszucki’s character controls.
Motivation to do so would be to allow users to indulge their creativity and customize characters, as taught by Baszucki [See Col 1, Ln 46-50].
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Pelegrino et al - "Creating and Designing customized and dynamic game interfaces using smartphones and touchscreen" (thereafter "Pelegrino") with publication date 2014, in view of Caldwell - "You cannot fast travel" (thereafter "Caldwell") with publication date 05/31/2017, in view of Ventrella et al (US 6545682 B1 thereafter "Ventrella").
As to claim 50, Pelegrino, and Caldwell do not disclose "wherein the set of selectable attribute values comprises behavioral attributes for the objective-effectuator."
On the other hand, Ventrella does teach "wherein the set of selectable attribute values comprises behavioral attributes for the objective-effectuator."
Ventrella discloses genes (selectable attribute values) for alertness, and shiftiness (respectively behavioral attributes) affect the behavior of an avatar (objective-effectuator) [See Col 3, Ln 23-25, Col 18, Ln 12-19]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Ventrella's alertness and shiftiness.
Motivation to do so would be to influence the behavior of the avatar independent of direct user input, as taught by Ventrella [See Col 3, Ln 25-27].
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Pelegrino et al - "Creating and Designing customized and dynamic game interfaces using smartphones and touchscreen" (thereafter "Pelegrino") with publication date 2014, in view of Caldwell - "You cannot fast travel" (thereafter "Caldwell") with publication date 05/31/2017, in view of Do et al (US 20090147008 A1 thereafter "Do").
As to claim 57, Pelegrino, and Caldwell do not disclose "wherein the set of selectable attributes comprises a set of preselected actions performable by the objective-effectuator."
On the other hand, Do does teach "wherein the set of selectable attributes comprises a set of preselected actions performable by the objective-effectuator."
Do discloses that an interface may be displayed with mappings for user commands to a plurality of actions (preselected actions) that are performed by an avatar (objective-effectuator) [See ¶-43, 13].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Do's action-command configuration.
Motivation to do so would be to overcome the drawbacks of the prior art which do not provide mechanisms to allow a user to have comprehensive control of an avatar's behavior, as taught by Do [See ¶-2].
Claims 58, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Pelegrino et al - "Creating and Designing customized and dynamic game interfaces using smartphones and touchscreen" (thereafter "Pelegrino") with publication date 2014, in view of Caldwell - "You cannot fast travel" (thereafter "Caldwell") with publication date 05/31/2017, in view of Yim et al (US 9884254 B1 thereafter "Yim").
As to claim 58, Pelegrino, and Caldwell do not disclose "wherein the set of selectable attributes indicates settings for the environment in which the objective- effectuator is being placed.”
On the other hand, Yim does teach "wherein the set of selectable attributes indicates settings for the environment in which the objective- effectuator is being placed.”
Yim discloses that when an AR terrain is determined to be forest-like, real world objects can be transformed into virtual objects (settings for the environment) based on game rules [See Col 12, Ln 34-53]. The system may restrict the transformation of the real world object (objective- effectuator) to a set of user selectable options, e.g. large tree, shrub, etc (set of selectable attributes) [See Col 12, Ln 50-53 and Col 19, Ln 14-20].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Yim's terrain based object selection.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Yim's terrain based object selection would have predictably resulted in increasing the user's immersion in the augmented reality.
As to claim 71, Pelegrino, and Caldwell do not disclose "obtaining information regarding a terrain of the environment; and wherein the rule restricts selection of the set of selectable attribute values based on the terrain of the environment."
On the other hand, Yim does teach "obtaining information regarding a terrain of the environment; and wherein the rule restricts selection of the set of selectable attribute values based on the terrain of the environment."
Yim discloses that when an AR terrain is determined to be forest-like, real world objects can be transformed into virtual objects based on game rules [See Col 12, Ln 34-53]. The system may restrict the transformation to a set of user selectable options, e.g. large tree, shrub, etc [See Col 12, Ln 50-53 and Col 19, Ln 14-20].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Yim's terrain based object selection.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Yim's terrain based object selection would have predictably resulted in increasing the user's immersion in the augmented reality.
Claims 65, 72 are rejected under 35 U.S.C. 103 as being unpatentable over Pelegrino et al - "Creating and Designing customized and dynamic game interfaces using smartphones and touchscreen" (thereafter "Pelegrino") with publication date 2014, in view of Caldwell - "You cannot fast travel" (thereafter "Caldwell") with publication date 05/31/2017, in view of Lawrence et al (US 20110022965 A1 thereafter "Lawrence").
As to claim 65, Pelegrino, and Caldwell do not disclose "wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator; and wherein the rule restricts selection of the materials based on a behavior of the other objective-effectuators that are in the environment."
On the other hand, Lawrence does teach "wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator; …"
Lawrence discloses a system that recommends clothing (materials) for a user avatar based on the purchase history of other similar avatars ("behavior of the other objective-effectuators") [See ¶-8, 38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Lawrence's avatar clothing recommendation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lawrence's avatar clothing recommendation would have predictably resulted in viewing the most desired clothing according to other users/avatars.
However, Pelegrino, Caldwell, and Lawrence do not explicitly teach "wherein the rule restricts selection of the materials based on a behavior of the other objective-effectuators that are in the environment."
However, it would have been obvious to remove non-recommended clothing from being displayed in view of the teachings of Pelegrino.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, Caldwell's enemy disabled fast travel, and Lawrence's avatar clothing recommendation to incorporate removing non-recommended clothing.
Motivation to do so would be to enable the user to more quickly select from desirable clothing.
As to claim 72, Pelegrino, and Caldwell do not disclose "wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator; and wherein the rule restricts selection of the materials based on a behavior of the other objective-effectuators that are in the environment."
On the other hand, Lawrence does teach "wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator; …"
Lawrence discloses a system that recommends clothing (materials) for a user avatar based on the purchase history of other similar avatars ("behavior of the other objective-effectuators") [See ¶-8, 38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Lawrence's avatar clothing recommendation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lawrence's avatar clothing recommendation would have predictably resulted in viewing the most desired clothing according to other users/avatars.
However, Pelegrino, Caldwell, and Lawrence do not explicitly teach "wherein the rule restricts selection of the materials based on a behavior of the other objective-effectuators that are in the environment."
However, it would have been obvious to remove non-recommended clothing from being displayed in view of the teachings of Pelegrino.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, Caldwell's enemy disabled fast travel, and Lawrence's avatar clothing recommendation to incorporate removing non-recommended clothing.
Motivation to do so would be to enable the user to more quickly select from desirable clothing.
Claims 68, 74 are rejected under 35 U.S.C. 103 as being unpatentable over Pelegrino et al - "Creating and Designing customized and dynamic game interfaces using smartphones and touchscreen" (thereafter "Pelegrino") with publication date 2014, in view of Caldwell - "You cannot fast travel" (thereafter "Caldwell") with publication date 05/31/2017, in view of Chu et al (US 20190188773 A1 thereafter "Chu"), in view of Lawrence et al (US 20110022965 A1 thereafter "Lawrence").
As to claim 68, Pelegrino, and Caldwell do not disclose "obtaining information regarding a weather of the environment; wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator; and wherein the rule restricts selection of the materials based on the weather of the environment."
On the other hand, Chu does teach "obtaining information regarding a weather of the environment; ..."
Chu discloses a system that suggests clothing and insulation levels for a user based on the weather and temperature of the destination ("obtaining information regarding a weather") [See ¶-63, 67-69].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Chu's weather based clothing suggestion.
Motivation to do so would be to provide an efficient and intuitive way to determine what type of clothing is appropriate, as taught by Chu [See ¶-3].
However, Pelegrino, Caldwell, and Chu do not teach "wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator; and wherein the rule restricts selection of the materials based on the weather of the environment."
On the other hand, Lawrence does teach "wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator".
Lawrence discloses a system that recommends clothing (materials) for a user avatar (objective-effectuator) [See ¶-8, 38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, Caldwell's enemy disabled fast travel, and Chu's weather based clothing suggestion to incorporate the teachings of Lawrence's avatar clothing recommendation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lawrence's avatar clothing recommendation would have predictably resulted in viewing the most desired clothing.
However, Pelegrino, Caldwell, and Lawrence do not explicitly teach "wherein the rule restricts selection of the materials based on the weather of the environment."
However, it would have been obvious to remove non-recommended clothing from being displayed in view of the teachings of Pelegrino.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, Caldwell's enemy disabled fast travel, Chu's weather based clothing suggestion, and Lawrence's avatar clothing recommendation to incorporate removing non-recommended clothing.
Motivation to do so would be to enable the user to more quickly select from desirable clothing.
As to claim 74, Pelegrino, and Caldwell do not disclose "obtain information regarding a weather of the environment; wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator; and wherein the rule restricts selection of the materials based on the weather of the environment."
On the other hand, Chu does teach "obtain information regarding a weather of the environment; ..."
Chu discloses a system that suggests clothing and insulation levels for a user based on the weather and temperature of the destination ("obtaining information regarding a weather") [See ¶-63, 67-69].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, and Caldwell's enemy disabled fast travel to incorporate the teachings of Chu's weather based clothing suggestion.
Motivation to do so would be to provide an efficient and intuitive way to determine what type of clothing is appropriate, as taught by Chu [See ¶-3].
However, Pelegrino, Caldwell, and Chu do not teach "wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator; and wherein the rule restricts selection of the materials based on the weather of the environment."
On the other hand, Lawrence does teach "wherein the selectable attribute values correspond to respective materials that can be selected for the objective-effectuator".
Lawrence discloses a system that recommends clothing (materials) for a user avatar (objective-effectuator) [See ¶-8, 38].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, Caldwell's enemy disabled fast travel, and Chu's weather based clothing suggestion to incorporate the teachings of Lawrence's avatar clothing recommendation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lawrence's avatar clothing recommendation would have predictably resulted in viewing the most desired clothing.
However, Pelegrino, Caldwell, and Lawrence do not explicitly teach "wherein the rule restricts selection of the materials based on the weather of the environment."
However, it would have been obvious to remove non-recommended clothing from being displayed in view of the teachings of Pelegrino.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Pelegrino's adaptive controls, Caldwell's enemy disabled fast travel, Chu's weather based clothing suggestion, and Lawrence's avatar clothing recommendation to incorporate removing non-recommended clothing.
Motivation to do so would be to enable the user to more quickly select from desirable clothing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173